Not For Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 07-1645

              CATHERINE BURKE and MIKAEL ROLFHAMRE,

                      Plaintiffs, Appellants,

                                    v.

                 THE BROOKLINE SCHOOL DISTRICT,

                        Defendant, Appellee.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph A. DiClerico, Jr., U.S. District Judge]


                                 Before

                     Torruella, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Jamie N. Hage, Brian M. Childs, and Nixon Peabody LLP, on
brief for appellants.
     Dean B. Eggert, Alison M. Bethel, and Wadleigh, Starr &
Peters, P.L.L.C., on brief for appellee.



                          December 13, 2007
          Per Curiam.   This case is summarily affirmed under Díaz-

Fonseca v. Puerto Rico, 451 F.3d 13 (1st Cir. 2006).

          Affirmed.




                                -2-